FILED
                              NOT FOR PUBLICATION                           SEP 18 2012

                                                                        MOLLY C. DWYER, CLERK
                     UNITED STATES COURT OF APPEALS                      U .S. C O U R T OF APPE ALS




                              FOR THE NINTH CIRCUIT



JOSEPH KWAKU BOATENG,                             No. 11-72044

               Petitioner,                        Agency No. A087-454-482

  v.
                                                  MEMORANDUM *
ERIC H. HOLDER, Jr., Attorney General,

               Respondent.



                      On Petition for Review of an Order of the
                          Board of Immigration Appeals

                             Submitted September 10, 2012 **

Before:        WARDLAW, CLIFTON, and N.R. SMITH, Circuit Judges.

       Joseph Kwaku Boateng petitions pro se for review of the Board of

Immigration Appeals’ order dismissing his appeal from an immigration judge’s

removal order. We have jurisdiction under 8 U.S.C. § 1252.

       Boateng claims that he is a citizen of the United States. We conclude that


          *
             This disposition is not appropriate for publication and is not precedent
except as provided by 9th Cir. R. 36-3.
          **
             The panel unanimously concludes this case is suitable for decision
without oral argument. See Fed. R. App. P. 34(a)(2).
the record in this case presents a genuine issue of material fact as to whether

Boateng was born in the United States, and is therefore a United States citizen.

Accordingly, we transfer these proceedings to the United States District Court for

the District of Arizona to conduct a de novo hearing on Boateng’s claim to United

States citizenship. See 8 U.S.C. § 1252(b)(5)(B); Ayala-Villanueva v. Holder, 572
F.3d 736, 738, 740 (9th Cir. 2009). We hold the petition for review in abeyance

pending the district court’s decision.

      MATTER TRANSFERRED TO THE DISTRICT OF ARIZONA;

PETITION FOR REVIEW HELD IN ABEYANCE.




                                           2                                      11-72044